

116 HR 6928 IH: Advancing 3D Printing Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 I116th CONGRESS2d SessionH. R. 6928IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Burgess introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science, Space, and Technology, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Consumer Product Safety Commission to conduct a study on three-dimensional printing, and for other purposes.1.Short titleThis Act may be cited as the Advancing 3D Printing Act.2.Three-dimensional printing study(a)In general(1)Study requiredNot later than 2 years after the date of the enactment of this Act, the Consumer Product Safety Commission, in coordination with the head of any other appropriate Federal agency, shall conduct a study on the impact of three-dimensional printing on United States businesses conducting interstate commerce.(2)Requirements for studyIn conducting the study, the Commission shall do the following:(A)Conduct a survey of three-dimensional printing through outreach to participating entities to—(i)establish a list of the industry sectors that develop and use three-dimensional printing;(ii)establish a list of public-private partnerships focused on promoting the adoption, and use of three-dimensional printing;(iii)provide a description of the ways such industry sectors develop, use, or promote the use of three-dimensional printing; and(iv)provide a description of some of the advantages or disadvantages three-dimensional printing may present.(B)Conduct a survey of Federal activity related to three-dimensional printing to—(i)establish a comprehensive list of Federal agencies asserting jurisdiction over entities and industry sectors identified under subparagraph (A)(i);(ii)identify all interagency activities related to three-dimensional printing;(iii)develop a brief description of the jurisdiction and expertise of the Federal agencies as it relates to three-dimensional printing; and(iv)identify each Federal rule, regulation, guideline, policy, and other Federal activity implemented by each Federal agency related to three-dimensional printing.(C)Conduct an international survey of other countries to establish a compendium at least 10 and not more than 15 countries consisting of each country’s national strategy on three-dimensional printing to determine where the United States ranks with respect to the adoption of three-dimensional printing.(D)Conduct a survey of the marketplace and supply chain of three-dimensional printing to—(i)assess the severity of risks posed to such marketplace and supply chain;(ii)review the ability of foreign governments or third parties to exploit such supply chain in a manner that raises risks to the economic and national security of the United States; and(iii)identify emerging risks and long-term trends in such marketplace and supply chain.(b)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Commission, in coordination with the head of any other appropriate Federal agency, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—(1)the results of the study conducted under subsection (a); and(2)recommendations to—(A)address any duplicative Federal rule, regulation, guideline, policy, and other Federal activity acting as a barrier to the adoption of three-dimensional printing;(B)develop and implement a comprehensive plan to promote the growth of the adoption of three-dimensional printing;(C)develop policies that States can adopt to encourage the growth of three-dimensional printing;(D)develop a national strategy to advance the position in the world of business sectors in the United States on the adoption of three-dimensional printing;(E)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of three-dimensional printing; and(F)develop legislation to accomplish such recommendations.